Citation Nr: 1610218
Decision Date: 03/15/16	Archive Date: 04/25/16

DOCKET NO. 09-27 859    DATE  MAR 15 2016


On appeal from the Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES 

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include lumbosacral radiculopathy.

3.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include lumbosacral radiculopathy.

4.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected residuals great toe fracture with tailors bunion, status post excision 5th toe, left foot (left foot disability).

5.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left foot disability.

6.  Entitlement to service connection for varicose veins.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION 

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006, during the Gulf War Era. He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for a neurological disorder of the right lower extremity, a right knee disability, a right hip disability, varicose veins, and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension had it onset during active service.

2.  The Veteran's degenerative changes of the thoracolumbar spine had it onset during active service.

3.  The Veterans radiculopathy of the left lower extremity was caused by his degenerative changes of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for degenerative changes of the thoracolumbar spine have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for radiculopathy of the left lower extremity as secondary to degenerative changes of the thoracolumbar spine have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Hypertension, Low Back Disorder, and Radiculopathy of the Left Lower Extremity

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension and arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for hypertension and arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The service treatment records (STRs) reflect that in an October 1995 Report of Medical History, the Veteran reported yes for complaints of high or low blood pressure. It noted that he was hypertensive. In a February 1997 Report of Medical History, he reported yes for complaints of high or low blood pressure. An April 2006 physical examination reflects that he reported yes to high blood pressure.

Post-service treatment records reflect a diagnosis of hypertension in March 2007. A September 2007 private nexus opinion from Dr. Jeannette Lin stated, in part, that the Veteran was diagnosed with essential hypertension and began treatment with hydrochlorothiazide in March 2007. She mentioned that his blood pressures readings were 154/9, 160/102, and 142/88. She stated that she reviewed his military records, which reflected a blood pressure read of 150/96 and several other readings in that range which would have met the criteria for essential hypertension at that time. She stated that it was not clear to her as to why he was not treated for hypertension in service. She stated, in part, that in her opinion the Veterans essential hypertension was present during his service, based on the blood pressure recordings from the STRs, but that it was out of her scope of practice to provide a nexus opinion.

The Veteran underwent a VA examination in April 2007. The VA examiner diagnosed him with hypertension. He stated that review of the STRs indicated that he had elevated blood pressures intermittently while in the service, at times as high as 150/90 but was never prescribed medication. For a brief period of time in service, he was unable to fly until his blood pressure was returned to normal. The VA examiner did not provide an etiology opinion. However, the Board finds this opinion consistent with the private opinions in that his hypertension had its onset in service.

An October 2008 private nexus opinion from Dr. M. Singh (who reviewed the Veterans STRs) stated, in part, that the STRs reflect blood pressure readings of 150/96 that meet the criteria for a diagnosis of essential hypertension. It was his opinion that the Veterans essential hypertension was present during his time in the service, based on the blood pressure recordings from clinic notes.

Here, the STRs from the Veteran's period of active duty show elevated blood pressure readings in service. Post-service records dated in March 2007 reflect a confirmed diagnosis of hypertension, within one year after he was discharged from service, and physicians have opined that the Veterans hypertension originated in service, which is supported by medical explanation and contains citation to the service records.

Given the foregoing, the Board finds that the Veteran had diagnosable hypertension, a chronic disability, during service and that he continues to suffer from that same disease, as reflected in the recent treatment records. Accordingly, service connection for hypertension is warranted. See 38 C.F.R. 38 C.F.R. § 3.309(a).

With respect to his lumbar spine, a VA x-ray report dated in April 2007, within one year of the Veterans separation from service, showed degenerative changes of the thoracic spine with osteophyte formation. More recently, an August 2012 VA treatment record reflects a diagnosis of multi-level discogenic and spondylotic changes worst at L3-L4 and L4-L5. As arthritis of the thoracolumbar spine was manifest within one year from the date of separation from service and was described as painful by the Veteran, the Board finds that service connection is warranted for this disorder. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

Finally, an EMG conducted in July 2009 revealed evidence of acute lumbosacral radiculopathy involving the left SI nerve root. As the Veteran has been shown to have radiculopathy of the left lower extremity associated with his now service connected degenerative changes of the thoracolumbar spine, service connection is warranted for radiculopathy of the left lower extremity on a secondary basis. See 38 C.F.R. §3.310.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for degenerative changes of the thoracolumbar spine is granted.

Entitlement to service connection for radiculopathy of the left lower extremity, as secondary to service-connected degenerative changes of the thoracolumbar spine, is granted.


REMAND

With regard to a right knee disability, STRs reflect treatment for a right knee injury in April 1989 when the Veteran fell off his bunk. Records noted an internal rotation injury with possible meniscal tear, diagnosis noted internal knee derangement of the right knee. He had two follows-up appointments dated on May 25, 1989 and June 5, 1989. An April 2006 Report of Medical Assessment (STR) noted that the Veteran reported chronic right knee pain and intended to seek treatment for right knee internal derangement. The Veteran has testified that he has consistently had pain since his injury in service. On remand, the Veteran should be afforded a VA examination to determine whether there is a current right knee disability and its etiology.

With regard to the right hip, the Veteran was diagnosed (via x-ray) with mild degenerative changes of the hips on September 29, 2009. He asserts that his current diagnosis was caused or aggravated by his service-connected left foot disability.

On remand, the Veteran should be afforded a VA examination to determine the etiology of his right hip disorder.

Finally, the Veteran should be afforded VA examinations to assess his claimed neurological disorder of the right lower extremity, varicose veins, and chronic fatigue syndrome, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter that addresses the issue of service connection for a neurological disorder of the right lower extremity as secondary to service-connected degenerative changes of the thoracolumbar spine. See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's VA treatment records from San Diego Health Care System to include Mission Valley Community-Based Outpatient Clinic and Chula Vista Community-Based Outpatient Clinic, since October 2010.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right hip and right knee. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should identify all current right hip and right knee disorders found to be present.

The examiner should provide opinions on the following:

(a)  Is it at least as likely as not (50% or greater probability) that any current right knee disability had its clinical onset during active service or is related to any incident of service, to include the right knee injury in April 1989 with follow-ups in May and June 1989 and the Veterans complaints of chronic right knee pain on examination in April 2006?

(b)  Is it at least as likely as not (50% or greater probability) that any current right hip and/or right knee disability was caused by the Veteran's service-connected left foot disability, to include by any altered gait associated therewith?

(c)  Is it at least as likely as not (50% or greater probability) that any current right hip and/or right knee disability was aggravated by (or permanently worsened by) the Veteran's service-connected left foot disability, to include by any altered gait associated therewith?

(d)  If the Veterans right knee symptoms cannot be attributed to a known clinical diagnosis, please address the following:

(i)  Is the Veterans disability pattern consistent with: (A) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or (B) a diagnosable chronic multisymptom illness with a partially explained etiology?

(ii)  If the answer to (i) is affirmative, then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

The examiner must adequately explain the rationale for all opinions and conclusions reached.

4. Schedule the Veteran for a VA neurological examination of his right lower extremity. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should identify all current neurological disorders of the Veterans right lower extremity found to be present, to include any radiculopathy.

The examiner should provide opinions on the following:

(a)  Is it at least as likely as not (50% or greater probability) that any current neurological disorder of the right lower extremity had its clinical onset during active service or is related to any incident of service, to include the Veterans in-service back injuries?

(b)  Is it at least as likely as not (50% or greater probability) that any current neurological disorder of the right lower extremity was caused by the Veteran's service-connected degenerative changes of the thoracolumbar spine?

(c)  Is it at least as likely as not (50% or greater probability) that any current neurological disorder of the right lower extremity was aggravated by (or permanently worsened by) the Veteran's service-connected degenerative changes of the thoracolumbar spine?

(d) If the Veterans right lower extremity neurological symptoms cannot be attributed to a known clinical diagnosis, please address the following:

(i)  Is the Veterans disability pattern consistent with: (A) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or (B) a diagnosable chronic multisymptom illness with a partially explained etiology?

(ii)  If the answer to (i) is affirmative, then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

The examiner must adequately explain the rationale for all opinions and conclusions reached.

5. Schedule the Veteran for an appropriate VA examination for varicose veins. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should determine whether the Veteran currently had any varicose veins or residuals of varicose veins.

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any current varicose veins and/or residuals had their clinical onset during active service or are related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge the notation of spider veins on the Veterans thighs during service in April 2005 with subsequent treatment (sclerotherapy of the superficial veins) in August 2005. The Veteran has reported that during service his condition was described as spider veins, disease of the capillaries, and lower limb vessel anomaly.

The examiner must adequately explain the rationale for all opinions and conclusions reached.

6. Schedule the Veteran for an appropriate VA examination for chronic fatigue syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

(a)  Please state whether the Veterans symptoms of fatigue are attributable to a known clinical diagnosis. Does the Veteran have chronic fatigue syndrome?

(b)  Is the Veterans disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veterans disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veterans service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In providing these opinions, the examiner should acknowledge the April 11,2007 VA treatment record noting the Veterans complaints of fatigue, which was less than one year following his separation from service; the Veterans statements that he has experienced fatigue since 2000; and the test results and associated literature submitted by the Veteran in September 2015 concerning his participation in the UCSD Oxidative Stress in Gulf War Veterans research study and in the UC San Diego Bioenergetics in Gulf War Veterans study.

The examiner must adequately explain the rationale for all opinions and conclusions reached.

7. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, it should be returned to the examiner for corrective action.

8. Finally, re-adjudicate the claims on appeal. If any claim remains denied or not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


P.M. DILORENZO 
Veterans Law Judge, Board of Veterans Appeals



